DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 1 March 2022, which papers have been made of record.
Claims 1-20 are currently presented for examination, of which claims 5-20 have been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-4, in the reply filed on 1 March 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a pressing unit” and “a swinging unit” in claim 1.  The examiner notes that a pressing unit is described at pages 12 and 15, and a swinging unit is described at page 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2010/0313621 to Kumagai et al. (hereinafter “Kumagai”).
Regarding claim 1, Kumagai discloses  roller hemming device (10) comprising: a backing metal (30) comprising: an abutment surface (upper surface at 32; see Fig. 2), and a guide surface (lower surface including groove 322; see Fig. 2) opposite to the abutment surface, the abutment surface being configured to be brought into abutment against a first panel member (20) among the first panel member (20) and a second panel member (inner panel; see paragraph [0057]) superimposed with the first panel member (20); a guide roller (17) configured to be moved in an extending direction of the guide surface (underside of 32; see Fig. 6) with abutting against the guide surface (at 322); a bending roller (12) configured to, with being moved synchronously with the guide roller (17), press a bent peripheral edge portion (at 22) of the first panel member (20) via the backing metal such that the bent peripheral edge portion of the first panel member (20) is pinched between the bending roller and the guide roller (see Fig. 7), and fold the bent peripheral edge portion of the first panel member back to a periphery edge portion (not shown; see paragraph [0057]) of the second panel member (inner panel member); a pressing unit (13, see paragraph [0029], including servo motor 141; see paragraph [0064]) configured to press the bending roller toward the backing metal (30); and a swinging unit (robot 40), wherein when viewed in a moving direction of the guide roller (17), at least one of the guide surface or an outer peripheral surface of the guide roller (17) configured to be brought into abutment against the guide surface (underside of 32 at 322) is a curved surface (see Fig. 3) that is convex (see Fig. 3) in a direction in which the bent peripheral edge portion (at 22) of the first panel member (20) is pinched between the bending roller (12) and the guide roller (17), and the swinging unit (robot 40) is configured to swing the guide roller and the bending roller integrally (in housing 10; see Fig. 1) in a plane perpendicular to the moving direction of the guide roller (17; robot can move in three dimensional space; see paragraph [0027]), with the guide surface (underside of 32) and the outer peripheral surface (exterior surface of 17) abutting against each other (see Fig. 6).
Regarding claim 2, Kumagai discloses the limitations of claim 1, and further Kumagai discloses that the pressing unit (13) is configured to change and adjust a distance between the guide roller (17) and the bending roller (12; see paragraph [0029], first positioning adjusting mechanism for adjusting position of roller 12).
Regarding claim 3, Kumagai discloses the limitations of claim 1, and further Kumagai discloses that the swinging unit (robot 40; see paragraph [0058], robot positions hemming apparatus 10, including bending roller 12) is configured to change and adjust a position of the bending roller (12) in a folding-back direction of the peripheral edge portion of the first panel member (20).
Regarding claim 4, Kumagai discloses the limitations of claim 2, and further Kumagai discloses that the swinging unit (robot 40; see paragraph [0058], robot positions hemming apparatus 10, including bending roller 12) is configured to change and adjust a position of the bending roller (12) in a folding-back direction of the peripheral edge portion of the first panel member (20).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States patent 7,950,260 to Kinouchi et al. teaches a hemming device comprising a guide roller (32) and a bending roller (30).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        06/17/2022